ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 27 July 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added.  Claims 7-10 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered. Independent Claim 1 has been significantly amended to alter the scope of the claim, and therefore would require further consideration and search by the Examiner outside of the time allotted for the AFCP 2.0 program, particularly in view of newly cited prior art which is applicable to the claims as amended. Furthermore, the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 

Response to Arguments
Claim 1 has been amended to recite newly added limitations including that the first measurement unit “detect[s] location information for the plurality of electrodes on the obtained 3D image” and “wherein the amount of subcutaneous fat and the amount of visceral fat are distinguished from each other using the at least one restored conductivity and permittivity image corresponding to at least one measurement protocol 
The following prior art is considered applicable to the claims as amended:
Song et al. (US Publication No. 2010/0198101) discloses a 3D imaging system which includes fat and other tissue determination (Abstract, Paragraph 0046) and further includes localization software (Paragraph 0055) that determines electrode 3D location using external electrodes comprising marked labels 
Arad et al. (US Publication No. 2016/0100791) discloses a 3D imaging system which includes fat and other tissue determination (Abstract, Paragraph 0143, 0157, 0164, 0174) and further comprising incorporating the location of electrodes on a 3D image for use in the analysis (Paragraph 0063-0065, 0069, 0073, 0208-0210)
Rogers et al. (US Publication No. 2013/0041235) discloses skin-mounted biomedical devices with position tracking using an array of electrodes to create a virtual 
Therefore, the amendments to the claims will NOT be entered. Claims 1-6 are rejected as described in the Final Rejection Office Action mailed 30 April 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
	
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792